Citation Nr: 1421348	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disease, including myocardial infarction and ischemic heart disease, to include as secondary to residuals of cracked ribs and herbicide exposure.  

2.  Entitlement to service connection for residuals of cracked ribs.  

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as secondary to residuals of cracked ribs.  

4.  Entitlement to a rating greater than 20 percent for lumbar disc disease, to include the propriety of the reduction from 40 percent to 20 percent, effective May 1, 2011.  

5.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy.  

6.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to January 1971.  

A claim for service connection for a heart condition, specifically including myocardial infarction, was previously denied by the RO in July and August 2002.  Although notified of the denial, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO granted service connection for right and left leg radiculopathy and assigned 10 percent ratings, proposed to reduce the Veteran's rating for lumbar disc disease, denied service connection for emphysema, COPD, residuals of cracked ribs, and myocardial infarction, and also denied entitlement to TDIU.  

This appeal also arose  from a January 2011 rating decision in which the RO reduced the Veteran's lumbar disc disease to 20 percent, effective May 1, 2011.  

In March 2011, the Veteran filed a notice of disagreement (NOD) with respect to each issue on appeal.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.

Because the appeal involves disagreement with the initial rating assigned following the award  of service connection for right and left leg radiculopathy, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In February 2013, the Board remanded the  claims on appeal to afford the Veteran a Board video-conference hearing.  In May 2013, the Veteran testified during  the requested Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record  with the Virtual VA paperless claims file.  During  the hearing, the Veteran clarified that, while he was previously represented by a private attorney, David Huffman, in another matter, Disabled American Veterans is his representative for the claims currently on appeal. Notably, that organization has submitted written argument on the Veteran's  behalf, and represented him during  his Board hearing.  


In May 2013, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In April 2014, David Huffman  submitted a request to expedite the Veteran's claims because he is  homeless.  As noted above, Attorney Huffman is not the representative of record for these matters.  Regardless, however, it is noted that the Veteran's appeal was previously advanced on the Board's docket; hence, actions taken in connection with the appeal  will continue to be expedited based upon such action.  The Board notes that the Veteran has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA  file reveals a transcript of the May 2012 Board hearing, as well as additional VA treatment records dated from February 2010 to December 2011, which have not been considered by the Agency of Original Jurisdiction (AOJ).  However, as the matters on appeal are being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The remainder of the documents in the electronic files is either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ,   VA will notify the Veteran when further action, on his part, is required. 

REMAND

Unfortunately the Board finds that further AOJ action in this  appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As reflected on the first page of this decision, the Veteran is seeking to (1) reopen a claim of service connection for a heart disability, (2) establish entitlement to service connection for residuals of cracked ribs and a respiratory disorder, and (3) establish entitlement to a higher disability rating for lumbar disc disease and radiculopathy affecting the bilateral lower extremities, including entitlement to TDIU.  

At the outset, the Board As noted in the Introduction, review of Virtual VA reveals VA outpatient treatment records dated from February 2010 to December 2011. The AOJ last adjudicated the claims on appeal in a September 2011 SOC; hence,  because those records were not associated with the record at that time, the records have not yet been considered by the AOJ.  In fact, there are other records associated with the claims file which have not been considered by the AOJ, including a March 2012 VA treatment record and private treatment records from Drs. S.S. and T.L., dated April and June 2011.  

Because these records are potentially relevant to the Veteran's claims, the Board must remand the claims on appeal for the AOJ to readjudicate each claim in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013).The Board also finds that, prior to such consideration,  further development in connection with these claims is warranted.  

With respect to the higher rating claims on appeal, the Board finds the Veteran should be afforded new VA examinations to determine the current severity of his service-connected lumbar disc disease and bilateral lower extremity radiculopathy.  The Veteran was last afforded a VA spine examination in August 2010 and a VA peripheral nerves examination in August 2011.  During  the May 2013 hearing, the Veteran testified that his spinal disability has worsened, as his radiating pain now extends throughout his bilateral lower extremities to his ankles.  In light of the Veteran's testimony, the period of time that has passed since the last examinations, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA spine and peripheral nerves examinations to determine the current nature and severity of his service-connected lumbar disc disease and bilateral leg radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board points out that the TDIU claim is inextricably intertwined with the higher rating claims on appeal, as the resolution of those claims might have bearing upon the claim for TDIU.  Accordingly, adjudication of the TDIU claim, at this juncture, would be premature. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that, potentially pertinent to all claims on appeal, there appears to be outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record, including the Virtual VA file, contains VA treatment records from the North Florida/South Georgia Veterans Health System, dated from March 1980 to December 2011.  The Veteran submitted a copy of a March 2012 VA treatment record, which suggests that more recent VA treatment records may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since December 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

To ensure that the evidentiary record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appea, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Adjudication of the claims should include consideration of all evidence associated with the paper claims file and electronic files s since the s last adjudication of the claims on appeal.  In adjudicating the higher rating  claims on appeal, the RO should specifically consider whether  "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.  

Accordingly, these matters are hereby is REMANDED for the following action:

1. Obtain from the North Florida/South Georgia Veterans Health System all outstanding records of evaluation and/or treatment of the Veteran, since August 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3. If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA neurological and spine  examinations, each by an appropriate medical professional, at a VA medical facility. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner most provide all l examination findings (and test results if any),  along with complete rationale for the conclusions reached.

Neurological Examination - The examiner must identify any nerve(s) affected by the Veteran's service-connected bilateral lower extremity radiculopathy and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of all other l neurological impairment associated with the Veteran's lumbar spine disability.  The physician should specifically inquire about the Veteran's previously reported complaints of nocturia, slow stream, and erectile dysfunction (as documented in a February 2010 VA outpatient treatment record).   

For each additional neurological impairment identified, the examiner should indicate whether such constitutes a separately ratable neurological manifestation of the Veteran's lumbar spine disability-separate and distinct from any neurological manifestation of multiple sclerosis; and, if so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.


5. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any  scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating  is appropriate).  

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the September 2011 SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)..

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



